DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/IB2019/000180, being filed on February 22, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/971,986, filed on February 21, 2020.

Information Disclosure Statement
The information disclosure statement filed February 21, 2000, has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on February 21, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claude et al (EP Pat Num 1124286, herein referred to as Claude).  Claude discloses a circuit breaker housing (Figs 1-8) comprising a quick connection by direct plugging of the conductors (Paragraph 1).  Specifically, with respect to claim 1, Claude discloses a circuit breaker housing (1, Fig 1, 3, & 4) for holding a switching device (i.e. modular electrical device, Fig 4) and a number of connection contacts (14, Fig 3) for a connection line (not shown, Paragraph 48), wherein the circuit breaker housing  (B) comprises a first housing part (left side B, Fig 1) and a second housing part (right side B, Fig 2) wherein, in a joined or assembled state (Fig 1), the first and second housing parts (left and right B’s) together form a front side (front side) and a rear side (back side) opposite said front side (front side, Fig 1), and at least one connection side  (L) and end faces (front and rear ends faces) located opposite one another (Fig 1) and wherein a holding chamber (1) for receiving a connection module (2) having one of the connection contacts (6, 13, 14) is formed on said front side (front side) and on at least the connection sides (L, Paragraph 47).  With respect to claim 15, Claude discloses that the connection contact (14) has a contact element (i.e. terminal) for electrical connection to a coupling contact (13) held by said housing parts (left and right B’s) in the joined or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Claude (EP Pat Num 1124286).  Claude discloses a circuit breaker housing (Figs 1-8) comprising a quick connection by direct plugging of the conductors (Paragraph 1), as disclose above with respect to claims 14 & 16.
	While Claude discloses that the coupling contact (13) is accessible via a housing slot (3) formed on said connection side (L, Fig 3), Claude doesn’t necessarily disclose that the housing slot extends over an entire housing width (claim 17).
	With respect to claim 17, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the circuit breaker housing to comprise the housing slot extending over an entire housing width since it has been held that a change in form cannot sustain patentability where involved is only   In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Claude (EP Pat Num 1124286) in view of Applicant’s Own Admission of Prior Art (herein referred to as AOAPA).  Claude discloses a circuit breaker housing (Figs 1-8) comprising a quick connection by direct plugging of the conductors (Paragraph 1), as disclose above with respect to claims 14 & 25.
	While Claude discloses circuit breaker module  (Figs 1-8),  Claude doesn’t necessarily disclose a circuit breaker, comprising: a plurality of single-pole or multipole circuit breaker modules, each of said circuit breaker modules including a circuit breaker housing, a switching device in said housing, and at least one connection module with a connection contact (claim 25), nor the circuit breaker comprising a busbar configured to make plug contact with the coupling contact of the respective said connection module in order to jointly electrically conductively connect a plurality of connection modules and/or circuit breaker modules (claim 26).
	AOAPA teaches in that circuit breakers are known to have an infeed connection on the grid side wherein a current feeding current or connection line can be connected (Page 1, lines 15-19), wherein the circuit breaker usually comprise a multi-pole circuit breaker modules along with a busbar configured to make plug contact with the coupling contact of the respective said connection module in order to jointly electrically conductively connect a plurality of connection modules and/or circuit breaker modules (Page 2, lines 14-32).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the circuit breaker housing of Claude to be utilized in a multi-pole circuit breaker configuration as taught by AOAPA because AOAPA teaches that such a configuration is known and commonly utilized to secure each load circuit individually against overload and/or short circuit (Page 1, lines 29-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various circuit breakers.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 12, 2022